GOLDTHWAITE, J.
The object of the statute of frauds is, to protect individuals from having parol agreements imposed on them against their consent; but it has uniformly been held, not to defeat a parol contract which is afterwards evidenced by a writing signed by the party sought to be charged with it. It is not essential that the signature should be upon the agreement itself, it is sufficient if it be indorsed on it as a notification of the assent of the party, or if it be written in a letter or memorandum which refers to the agreement. [2 Stark. Ev. 605.] In the present case, the contract between the parties was reduced to writing, and signed by Molett, at the time it was entered into, but was not then signed by Norman. Afterwards Norman conveys the beneficial interest in the contract to another person, and assigns, by indorsement, the written evidence of the contract, which he had received from Molett. This seems to bring the cause directly within the influence of the decisions in Shipley v. Derrison, 5 Esp. 190, and Gale v. Nixon, 6 Cowan, 445. Indeed the only difference between those cases and this, is in the circumstance, that in those the indorsement referred to matters of subsequent action between the parties themselves, whilst in this, it is the attempt to invest a third person with the right acquired by the contract, which was parol only. The mischief intended to be prevented by the statute, cannot have place under the matters connected with this case, for if the signature of Norman was necessary, to evince his willingness to be bound by the original stipulations, that is shown by his assigning his interest in it to another.
*548It is said, however, there is nothing in the terms of the contract expressed in the instrument, which made it obligatory on Norman, to give his notes to Molett, and that the indorsement may have been accompanied with the stipulation on the part of the indorser, to pay to Molett, the sum which he was to receive as the consideration of the sale of the land. If this was conceded, it would not change the legal aspect of the cause, inasmuch as Norman becomes bound to pay the purchase money in the same manner, by his subsequent written recognition of the contract, as if he had signed it at the same time as Molett.
We think the law of the case was correctly ruled in the Court below, and its judgment is therefore affirmed.